Citation Nr: 1643874	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-36 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a voiding dysfunction diagnosed as benign prostatic hypertrophy (BPH) as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board remanded the Veteran's claim for additional development in June 2014, July 2015, November 2015, and May 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay in adjudicating the Veteran's appeal; however, a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached.  

The Veteran's claim was previously remanded in order to determine whether the Veteran's voiding dysfunction was caused or aggravated by his service-connected diabetes mellitus.  

The most recent VA examiner opined that the Veteran's voiding dysfunction was due to his BPH and was not caused or aggravated by the service-connected diabetes mellitus.  

The Veteran's representative, in written argument dated in October 2016, requested that an opinion be obtained with regard to whether the Veteran's BPH was caused or aggravated by his service-connected diabetes mellitus.  

In light of the fact that the Veteran's voiding dysfunction has been attributed to BPH and an opinion as to the etiology of the BPH has not been obtained, a remand is once again necessary in order to afford the Veteran a VA examination and to obtain an etiology opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination by an appropriate examiner.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's BPH is proximately due to or the result of service-connected diabetes mellitus or was aggravated (made worse) by service-connected diabetes mellitus.  

If the examiner determines that BPH is aggravated by the service-connected diabetes mellitus, the examiner should report the baseline level of severity of the nonservice-connected disorder (BPH) prior to the onset of aggravation.

A rationale for all requested opinions shall be provided.   If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


